DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
I.	Claims 1, 7-8, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erell et al. (US 2010/0020852 A1) in view of Tamura et al. (US 10,834,644 B2).
	Regarding claim 1 Erell teaches an electronic device (28A/B, Fig. 1) for wireless communication, comprising circuitry including a processor and a memory (see paragraphs [0019] & [0038] – [0039] and Fig. 1, BS 28 reads on an electronic device for wireless communication, comprising circuitry including a processor and a memory), and configured to receive a measurement report of one or more neighbor cells of a terminal device served by the electronic device, wherein the measurement report includes measurement results of the one or more neighbor cells (see paragraphs [0041] – [0042]. the UE 24 receives an aggregated-spectrum downlink signal from a neighbor BS, the aggregated-spectrum downlink signal comprises multiple aggregated component carriers, the UE makes measurements and transmits a report comprising the measurements to the serving BS, and the BS receives the report over the uplink and this reads on receive a measurement report of one or more neighbor cells of a terminal device served by the electronic device, wherein the measurement report includes measurement results of the one or more neighbor cells); and determine one or more cells to accessed (cells to handover to) from the one or more neighbor cells based on the measurement report of candidate base station corresponding to the one or more neighbors (see paragraph [0043], Based on the measurement report the serving BS may determine that the UE is able to receive a certain neighbor BS at a better quality than the servicing BS on at least some component carriers, and the serving BS may select this neighbor BS as a candidate for hand-off.  This reads determine one or more cells to accessed from the one or more neighbor cells based on the measurement report of candidate base station corresponding to the one or more neighbors).
	Erell does not specifically teach determining one or more cells to be accessed based on the measurement report and carrier aggregation manners of candidate base stations.
Tamura teaches determining one or more cells to be accessed based on a measurement report and carrier aggregation manners of candidate base stations (see abstract and col. 12, lines 1-23, The terminal apparatus sets a measurement report, which is created from the measurement result, for band aggregation and transmits it to the base station, the base station determines whether or not to perform handover, from the measurement report set for band aggregation.  This reads on determining one or more cells to be accessed based on the measurement and carrier aggregation manners of candidate base stations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make determining one or more cells to be accessed in Erell adapt to include being based on a measurement report and carrier aggregation manners of candidate base stations because it would allow for a more efficient handover selection process when carrier aggregation is used (see col. 4, lines 13-21 & 52-58).
Regarding claim 7 Erell teaches wherein the electronic device is implanted as a base station (see paragraph [0038] and Fig. 1).
Regarding claim 8 Erell teaches a wireless communication method, comprising: receiving a measurement report of one or more neighbor cells of a terminal device served by the electronic device, wherein the measurement report includes measurement results of the one or more neighbor cells (see paragraphs [0041] – [0042]. the UE 24 receives an aggregated-spectrum downlink signal from a neighbor BS, the aggregated-spectrum downlink signal comprises multiple aggregated component carriers, the UE makes measurements and transmits a report comprising the measurements to the serving BS, and the BS receives the report over the uplink and this reads on receive a measurement report of one or more neighbor cells of a terminal device served by the electronic device, wherein the measurement report includes measurement results of the one or more neighbor cells); and determining one or more cells to accessed (cells to handover to) from the one or more neighbor cells based on the measurement report of candidate base station corresponding to the one or more neighbors (see paragraph [0043], Based on the measurement report the serving BS may determine that the UE is able to receive a certain neighbor BS at a better quality than the servicing BS on at least some component carriers, and the serving BS may select this neighbor BS as a candidate for hand-off.  This reads determine one or more cells to accessed from the one or more neighbor cells based on the measurement report of candidate base station corresponding to the one or more neighbors).
	Erell does not specifically teach determining one or more cells to be accessed based on the measurement report and carrier aggregation manners of candidate base stations.
Tamura teaches determining one or more cells to be accessed based on a measurement report and carrier aggregation manners of candidate base stations (see abstract and col. 12, lines 1-23, The terminal apparatus sets a measurement report, which is created from the measurement result, for band aggregation and transmits it to the base station, the base station determines whether or not to perform handover, from the measurement report set for band aggregation.  This reads on determining one or more cells to be accessed based on the measurement and carrier aggregation manners of candidate base stations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make determining one or more cells to be accessed in Erell adapt to include being based on a measurement report and carrier aggregation manners of candidate base stations because it would allow for a more efficient handover selection process when carrier aggregation is used (see col. 4, lines 13-21 & 52-58).
Regarding claim 13 Erell teaches wherein the receiving and determining are performed at a base station (see paragraph [0038] and Fig. 1).

II.	Claims 3-6 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erell et al. (US 2010/0020852 A1) in view of Tamura et al. (US 10,834,644 B2) and Aydin et al. (US 2010/0150092 A1). 
Regarding claim 3 Erell and Tamura teach the electronic device for wireless communication according to claim 1 except for wherein the carrier aggregation manners being a consecutive carrier manner.
Aydin teaches carrier aggregation manners being a consecutive carrier manner (see paragraph [0028], transmissions to/from the user terminal can happen over multiple consecutive carriers and this reads on aggregation manners being a consecutive carrier manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the carrier aggregation manners in the Erell and Tamura combination adapt to include being a consecutive carrier manner because it is well known that in carrier aggregation scenarios that uplink/downlink transmissions to and from a user terminal can happen over multiple consecutive or non-consecutive carriers (see Aydin, paragraph [0028]).
Regarding claim 4 Tamura teaches wherein the measurement results include measurement results of the one or more neighboring cells that operate in a same frequency band as the electronic device (see abstract and col. 5, lines 6-11, creating the measurement report including information indicating radio conditions of the cells at a frequency at which the event occurred and this reads on wherein the measurement results include measurement results of the one or more neighboring cells that operate in a same frequency band as the electronic device).
Regarding claim 5 Erell and Tamura teach the electronic device for wireless communication according to claim 1 except for wherein the carrier aggregation manners being a non-consecutive carrier manner.
Aydin teaches carrier aggregation manners being a non-consecutive carrier manner (see paragraph [0028], transmissions to/from the user terminal can happen over non-consecutive carriers and this reads on aggregation manners being a non-consecutive carrier manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the carrier aggregation manners in the Erell and Tamura combination adapt to include being a non-consecutive carrier manner because it is well known that in carrier aggregation scenarios that uplink/downlink transmissions to and from a user terminal can happen over multiple consecutive or non-consecutive carriers (see Aydin, paragraph [0028]).
Regarding claim 6 Tamura teaches wherein the measurement results include measurement results of the one or more neighboring cells that operate in a different frequency band other than the electronic device (see abstract and col. 5, lines 6-11, creating the measurement report including information indicating radio conditions of the cells at other different frequency at which the event occurred and this reads on wherein the measurement results include measurement results of the one or more neighboring cells that operate in a different frequency band other than the electronic device).
Regarding claim 9 Erell, Tamura, and Aydin teach the limitations as recited in claim 3 above.  Therefore, claim 9 is rejected for the same reasons given above.
Regarding claim 10 Erell, Tamura, and Aydin teach the limitations as recited in claim 4 above.  Therefore, claim 10 is rejected for the same reasons given above.
Regarding claim 11 Erell, Tamura, and Aydin teach the limitations as recited in claim 5 above.  Therefore, claim 11 is rejected for the same reasons given above.
Regarding claim 12 Erell, Tamura, and Aydin teach the limitations as recited in claim 6 above.  Therefore, claim 12 is rejected for the same reasons given above.

Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. Pub. No.: US 2005/0096051 A1 discloses a method for compulsorily performing handover in broadband wireless communication system including determining whether to perform a handover procedure based on measurements (see paragraphs [0194] – [0196] and Fig. 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
October 8, 2022